Detailed Action
Allowable Subject Matter
The indicated allowability of Claim 6 (Claims filed 17 January 2020) is withdrawn in view of the newly discovered reference, U.S. 544,966 to Davis.  Rejections based on the newly cited reference follow.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
Claims 5 and 22 are considered invoking a means plus function since the generic placeholder “drive system” is not modified by sufficient structure. The specification teaches “the controller 70 includes a processor 72, such as a microprocessor” in [0032] and “motor 130 is coupled to a linkage system 132” in [0037] as sufficient structure. This structure will be interpreted into the prior art rejection sections.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7 – 12, 14 – 16, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lempriere (U.S. Patent Publication No. 2002/0100401 A1 hereinafter Lempriere) in view of Davis (U.S. Patent No. 544,966 hereinafter Davis).

Regarding currently amended Claim 1, Lempriere teaches an agitator (figure 2: agitator shaft 42 and pins 44) for an agricultural system (abstract), comprising: a shaft configured to rotate about a rotational axis during operation of the agricultural system (figure 2: shaft 42); and an extension coupled to the shaft (figure 2: pins 44), wherein the extension includes a hoop and a tine extending from the hoop (figure 3: hoop portion of pin 44 is considered a reading on hoop & the two ends of pin 44 are considered a reading on tines).
Lempriere is silent on the tine extends acutely relative to the rotational axis of the shaft.
Davis teaches the tine extends acutely relative to the rotational axis of the shaft (figure 3: agitator K has tines, K’, that extend along shaft I and these tines form an acute angle, less than 90 degrees, with the rotational axis of the shaft).
Lempriere and Davis are analogous in the field of rotating horizontal shafts with hooped and tined agitation elements attached to the rotating shaft; these apparatuses being purposed for agricultural services. It would have been obvious to one skilled in the art before the effective filing date to modify the two ends of pin 44 of Lempriere with the longitudinally extending tines that form acute angles with the rotational axis of Davis in order to better enhance performance of a distributor by better drawing material toward the below opening from both sides (Davis page 2 line 130 – page 3 line 3).

Regarding Claim 2, Lempriere teaches the agitator (figure 2: agitator shaft 42 and pins 44) of claim 1, comprising a sub-hopper and a metering system configured to couple to the sub-hopper (figure 3: hopper 12 & roller 20, shaft 22, and their drive system is considered a reading on metering system which is coupled to hopper 12), wherein the metering system includes an inlet configured to receive particulate material (figures 2 & 3: aperture 16).  

Regarding Claim 3, Lempriere teaches the agitator (figure 2: agitator shaft 42 and pins 44) of claim 2, wherein the shaft, the extension, or both, are disposed within the sub-hopper (figure 2: shaft 42 and pins 44 are disposed in hopper 12).  

Regarding Claim 4, Lempriere teaches the agitator (figure 2: agitator shaft 42 and pins 44) of claim 3, wherein the extension is positioned along the shaft such that the hoop aligns with the inlet (figure 3: during rotation, the hoop portion of pin 44 is operatively aligned with aperture 16).  

Regarding Claim 5, Lempriere teaches the agitator (figure 2: agitator shaft 42 and pins 44) of claim 2, comprising a drive system, 112f: controller with a microprocessor and a motor with a linkage system or equivalents thereof, (figures 1, 2, & 5: Gears 32, 33, 34, 38, and 40 and the motor [not pictured]) configured to cyclically rotate the shaft in a first rotational direction about the rotational axis and in a second rotational direction, opposite the first rotational direction, about the rotational axis (intended use: the preceding claim language is a function of how one would run the motor and is therefore considered intended use as the drive system is structurally capable of rotating in both rotational directions [one of ordinary skill in the art would at the most need to switch the electric leads on the motor to reverse motor rotation]).  

Regarding Claim 7, Lempriere teaches the agitator (figure 2: agitator shaft 42 and pins 44) of claim 1, wherein the hoop and the tine of the extension have a circular cross-section or a rectangular cross-section (figures 3 & 6: one of ordinary skill in the art would recognize the pins 44 to have a circular cross section).  

Regarding Claim 8, Lempriere teaches the agitator (figure 2: agitator shaft 42 and pins 44) of claim 1, wherein an entirety of the extension is positioned on a lateral side of the shaft, or the shaft extends through the extension (figures 2 & 6: shaft 42 extends through each of the pins 44).  

Regarding new Claim 21, Lempriere teaches an agitator (figure 2: agitator shaft 42 and pins 44) of claim 1, wherein Davis further teaches the tine extends along the shaft and forms an acute angle with the shaft (figure 3: agitator K has tines, K’, that extend along shaft I and these tines form an acute angle, less than 90 degrees, with the rotational axis of the shaft).  

Regarding currently amended Claim 9, Lempriere teaches an agitating system (figure 2: seed metering device 10) for an agricultural system (abstract), comprising: a sub-hopper configured to couple to a metering system (figure 3: hopper 12 & roller 20, shaft 22, and their drive system is considered a reading on metering system which is coupled to hopper 12) having a plurality of inlets (figures 1a, 3, & 3a: restrictor plate 48 in combination with aperture 16 are considered a reading on plurality of inlets); a shaft disposed within the sub-hopper and configured to rotate about a rotational axis during operation of the agricultural system (figure 2: shaft 42); and a plurality of extensions coupled to the shaft (figure 2: pins 44), wherein each extension of the plurality of extensions includes a hoop and a tine integrally formed with the hoop (figure 3: hoop portion of pin 44 is considered a reading on hoop & the two ends of pin 44 are considered a reading on tines), each extension of the plurality of extensions is positioned along the shaft such that each hoop aligns with an inlet of the plurality of inlets (figure 3: during rotation, the hoop portion of pin 44 is operatively aligned with restrictor plate 48 and aperture 16).
Lempriere is silent on the tine extends acutely relative to the rotational axis. 
Davis teaches the tine extends acutely relative to the rotational axis (figure 3: agitator K has tines, K’, that extend along shaft I and these tines form an acute angle, less than 90 degrees, with the rotational axis of the shaft).
It would have been obvious to one skilled in the art before the effective filing date to modify the two ends of pin 44 of Lempriere with the longitudinally extending tines that form acute angles with the rotational axis of Davis in order to better enhance performance of a distributor by better drawing material toward the below opening from both sides (Davis page 2 line 130 – page 3 line 3).

Regarding currently amended Claim 10, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 9, wherein a respective hoop and a respective tine of each extension of the plurality of extensions form a U-shape, a J-shape, an L- shape, or any combination thereof (figure 3: pins 44 form a U-shape).  

Regarding currently amended Claim 11, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 9, wherein a first extension of the plurality of extensions comprises the tine and an additional tine that extend from the hoop (figure 3: hoop portion of pin 44 is considered a reading on hoop & the two ends of pin 44 are considered a reading on tines).  

Regarding currently amended Claim 12, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 11, wherein a second extension of the plurality of extensions is positioned adjacent to the first extension of the plurality of extensions, and the tine of the second extension extends away from the first extension (figure 3: the non-straight end of each pin 44 is considered extending away from each adjacent vertical tine).  

Regarding Claim 14, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 13.
Lempriere is silent on a first arc length of the hoop of the first extension is smaller than a second arc length of the hoop of the second extension and a third arc length of the hoop of the third extension.  
Absent any unexpected results, it would have been an obvious matter of design choice to decrease in size the first arc length of the hoop of the first extension until it is smaller than both its neighbors in order to alternate hoops sizes to implement different agitator member sizes to effect enhanced mixing, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 15, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 9, wherein each extension of the plurality of extensions is coupled to the shaft via a welded connection, a fastener, an interference fit, or any combination thereof (figure 3: pins 44 are attached to shaft 42 via interference fits).  

Regarding Claim 16, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 9.
Lempriere is silent on each extension of the plurality of extensions is integrally formed with the shaft.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify pins of Lempriere and making them formed integrally with the shaft of Lempriere in order to enhance agitator member integrity, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding new Claim 22, Lempriere teaches an agitator (figure 2: agitator shaft 42 and pins 44) for an agricultural system (abstract), comprising: a shaft configured to rotate about a rotational axis during operation of the agricultural system (figure 2: shaft 42); an extension coupled to the shaft (figure 2: pins 44), wherein the extension includes a hoop and a tine extending from the hoop (figure 3: hoop portion of pin 44 is considered a reading on hoop & the two ends of pin 44 are considered a reading on tines); a sub-hopper (figure 3: hopper 12); a metering system configured to couple to the sub-hopper (figure 3: roller 20, shaft 22, and their drive system is considered a reading on metering system which is coupled to hopper 12), wherein the metering system includes an inlet (figures 1a, 3, & 3a: restrictor plate 48 in combination with aperture 16 are considered a reading on inlets) configured to receive particulate material (figure 3 & abstract: “seed” is considered a reading on particulate material); and a drive system, 112f: controller with a microprocessor and a motor with a linkage system or equivalents thereof, (figures 1, 2, & 5: Gears 32, 33, 34, 38, and 40 and the motor [not pictured]) configured to cyclically rotate the shaft in a first rotational direction about the rotational axis and in a second rotational direction, opposite the first rotational direction, about the rotational axis (intended use: the preceding claim language is a function of how one would run the motor and is therefore considered intended use as the drive system is structurally capable of rotating in both rotational directions [one of ordinary skill in the art would at the most need to switch the electric leads on the motor to reverse motor rotation]).
Lempriere is silent on the tine extends acutely relative to the rotational axis of the shaft, wherein the hoop is longitudinally aligned with the inlet of the metering system during cyclic rotation of the shaft, and the tine is longitudinally offset from the inlet during the cyclic rotation of the shaft.
Davis teaches the tine extends acutely relative to the rotational axis of the shaft (figure 3: agitator K has tines, K’, that extend along shaft I and these tines form an acute angle, less than 90 degrees, with the rotational axis of the shaft), wherein the hoop is longitudinally aligned with the inlet of the metering system during cyclic rotation of the shaft (figure 3: agitator K’s hoop’s are longitudinally aligned with the rotating shaft I and adjacent inlet below the shaft), and the tine is longitudinally offset from the inlet during the cyclic rotation of the shaft (figure 3: agitator K’s tines are longitudinally aligned with the rotating shaft I and therefore longitudinally offset from the inlet during rotation in the same manner of the instant case).
It would have been obvious to one skilled in the art before the effective filing date to modify the pins and their attachment to the rotating shaft of Lempriere with the longitudinally aligned hoop and tines of agitator K and their attachment to the rotating shaft of Davis in order to better secure the agitator to the shaft (Davis page 2 lines 116 – 125) and enhance performance of a distributor by better drawing material toward the below opening from both sides (Davis page 2 line 130 – page 3 line 3).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lempriere (U.S. Patent Publication No. 2002/0100401 A1 hereinafter Lempriere) in view of Davis (U.S. Patent No. 544,966 hereinafter Davis) in further view of Grimes (U.S. Patent No. 5,035,190 hereinafter Grimes).

Regarding currently amended Claim 13, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 12, wherein the second extension is positioned on a first side of the first extension relative to a longitudinal axis (figure 2: pins 44 are adjacent to each other in a longitudinal direction), a third extension of the plurality of extensions is positioned adjacent to the first extension on a second side of the first extension opposite the first side, relative to the longitudinal axis (figure 2: pins 44 are adjacent to each other in a longitudinal direction).
Lempriere is silent on the tine of the second extension extends away from the first extension in a first longitudinal direction, and the tine of the third extension 2255835extends away from the first extension in a second longitudinal direction opposite the first longitudinal direction.
Grimes teaches the tine of the second extension extends away from the first extension in a first longitudinal direction (figure 3: leg component 116 of agitator 108 points in one longitudinal direction), and the tine of the third extension 2255835extends away from the first extension in a second longitudinal direction opposite the first longitudinal direction (figure 3: leg component 120 of agitator 110 points in another longitudinal direction opposite leg component 116).
Lempriere and Grimes are analogous in the field of hoppers with rotating shafts comprising tine – like agitation blades; these hoppers are connected to seed dispensing systems and together the entire apparatus serves agricultural purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the straight portions of the pins adjacent to a center pin of Lempriere with the leg components pointed in opposite longitudinal directions of Grimes in order to provide an improved means for agitating seed within the seed hopper (Grimes C8 L35 – 41).

Response to Arguments
The underlined portions in this office action indicate additions to claim language and references made since the prior office action. 

Per applicant’s amendment to Claim 11 (filed 5 April 2022) regarding “two tines”, the objection to the claim is withdrawn.
	Applicant’s argument (filed 5 April 2022) regarding “drive system” being sufficient structure to one of ordinary skill in the art is not persuasive as “drive system” is still taken to be synonymous for “means for driving”. From this terminology it is unclear what powers the drive system, a motor or manual power, therefore additional structure is needed.
Applicant’s arguments with respect to Claims 1 and 9, regarding the pin 44 of Lempriere failing to read upon “acutely” extending from the rotational axis, have been considered but are moot because the new ground of rejection have been considered moot because a new ground of rejection is provided after further search and consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774